IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KHRISTINE M. FLORAY,
Plaintiff,

V, C.A. No. Nl4C-O8-l75 FW W

DARGAN EXTENSIONS, LLC,
d/b/a 1-2-3 CA$H,
a Delaware Limited Liability C0mpany,

)
)
)
)
)
)
)
)
)
)
Defendant. )

Submitted: May 1 1, 2016
Decided: August 19, 2016

Upon Defendant’s Motion to Summary Judgment

GRANTED.

John M. LaRosa, Esquire, Law Offlce of John M. LaRosa, Two East 7th Street,
Suite 302, Wilmington, Delaware, 19801, Attorney for Plaintiff Khristine M.

Floray.

Timothy J. Wilson, Esquire, The Wilson Firm, LLC, 24 Deerborne Trail, Newark,
Delaware 19702, Attorney for Defendant Dargan Extensions, LLC, d/b/a 1-2-3
CA$H, a Delaware Limited Liability Compa.ny.

WHARTON, J.

ORDER

This 19th day of August, 2016, upon consideration of Defendant’s Motion

for Summary Judgment and Opening Brief in Support of Defendant’s Motion for

Summary Judgment, Plaintiff’ s AnsWering Brief in Opposition to Defendant’s

Motion for Summary Judgment, oral argument and the record in this case, it

appears to the Court that:

l,

Plaintiff Khristine M. Floray ("Floray") brought this employment
discrimination action alleging that her employer Dargan Extensions
("Dargan") engaged in sex and disability discrimination and retaliation.l
Floray brought both state and federal claims under the DelaWare
Discrimination in Employment Act, ("DDELA."), 19 De!. C. §§ 71 l(a)(l) and
71 l(f).; the De1aWare Handicapped Persons Employment Protections Act,
("DI-IPEPA"), 19 Del. C. § 724(a)(2); Title VII of the Civil Rights Act of
1964, as amended, (Title `V'II"), 42 U.S.C. § 2000 et seq.; and the Americans
with Disabilities Act, ("ADA"), 42 U.S.C. § 121 12 et seq.z f

Dargan moves for summary judgment on all claims for multiple reasons.3
Floray opposes the motion,4 although buried in a footnote in her brief in

opposition to the motion, she advises that she abandons her federal claims

‘ Compl. at 11 1.

Zld_ ar 11 2.

3 See, Op. Br. in Supp. of Def.’s Mot. for Sumrn. J.

4 See, Pl.’s Ans. Br. in Opp. T0 Def.’s Mot. for Summ. J.

2

ll.

l2.

54 M

therefore, suffered no adverse employment action.54 Floray, on the other
hand, characterizes what happened on January 18th as a firing, whether direct
or constructive.$$ An adverse employment action is "a significant change in
employment status, such as hiring, firing, failing to promote, reassignment
with significantly different responsibilities, or a decision causing significant
change in benefits."% On that point both parties agree.57 When viewed in
the light most favorable to Floray, the evidence supports her contention that
she was constructively terminated at least.

Of all of the examples of discrimination on the basis of sex tendered by
Floray, the only one that rises to the level of an adverse employment action
is her claim that she was discharged because of her sex. Even viewing the
events of January 18th in the light most favorable Floray, however, there has
been no evidence presented to the Court that her discharge had anything to
do with her seX. All of the facts offered by both parties support that
conclusion. lnstead, the evidence, if believed by a jury, would support her
disability claim, which, as discussed above, she cannot pursue since Dargan
was not subject to DHPERA at the time.

Central to the dispute on january 18th was a C[R issued to Floray. The CIR,

dated January 18, 2013 at 2:15 p.m. contained a supervisor’s statement of

55 Pl.’s Ans. Br. in Opp. to Def.’s Mot. for Summ. J. at 17-18.
”Burlz`ngton Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).
57 Op. Br. in Supp. of Def.’s Mot. for Summ. J. at 10; Pl.’s Ans. Br. in Opp. to Pltf.’s Mot for

Summ. J. at 17.

ll

~ employee.

violation that read, "The company does not allow pets to be in the workplace
during business hours."$g The CIR also stated, "If you can’t work without
the pets then you would be relieved of your duties."59 In Dargan’s view
Floray chose not to accept the conditions of her employment and effectively
abandoned her position.6° Floray’s version of events, as described in her
Answering Brief, is that when she returned to work on January 18th she
called Tim Dargan to report some customer complaints about another female
61 Mr. Dargan, who did not want to address the complaints, told

Floray to back off and then told her that he had received complaints about

her dogs from the other female employee about whom Floray had

 complained.& Then, according to Floray, Mr. Dargan yelled, "Wlio is

allowed to have their dogs with them and who is going to allow you to work
somewhere else with them?"63 When Floray told him she had PTSD, he
then said, "If you have PTSD, if you are on medication, and if you need the
dogs to do your job, I suggest you get a job which will allow you to do
that."64 Once Mr. Dargan decided that her dogs would no longer be allowed,

he directed Far“ren to deliver the CIR and to tell Floray that if she could not

58 App. of Conf. Docs. to Pl.’s Ans. Br. in Opp. to Def.’s Mot. for Summ. J. at Ex. 26.

59 

"’° Op. Br. in Supp. of Def.’s Mot. for Summ. J. at lO.
61 Pl.’s Ans. Br. in Opp. to Def.’s Mot for Summ. J. at 4.

62 
63 

"‘]d. at 5.

12

work without the dogs, she would have to leave.65 When Farren issued the
CIR, he told Floray that she would be terminated if she needed the dogs at
work. 66 When Floray asked for time to think about it, Farren told her to
leave and terminated her immediately without considering whether the
presence of the dogs was medically nece.ssary.67 lt is clear from the above
recitation of facts that no genuine issue of material fact exists that would
implicate sex discrimination in any claimed adverse employment action. For
that reason, she has failed to establish a prima facie case of sex
discrimination and, therefore, Dargan is entitled to judgment as a matter of
law. Accordingly, the Motion for Summary Judgment as to Count II
(Discriminatory Discharge Because of SeX - DDEA and Title VII)M is
GRANTED.

13. This result still obtains under the McDonald Douglas burden shifting
framework that shifts the burden to Dargan to demonstrate legitimate non-
discriminatory reasons for its actions upon Floray demonstrating a prima
facie case of sex discrimination. Dargan responds to each of Floray’s
allegations as follows: (l) Contrary to Floray’s claim, Giberson did not have
all of his requests for medical leave approved;69 (2) Giberson was not

terminated after having received numerous CIRs because CIRs are not used

65 Id.

66 

""Id. at 5-6.

58 The Title VII claim was abandoned.

‘° Op. Br. in Supp. of Def.’s Mot. for Sunnn. J. at 28.

13

50 1a

for terrninations, but rather as a means to get employees back on track and
warn them of the consequences should they fail to correct their
deficiencies;m (3) Floray went to the bank during work hours herself without
being disciplined;" (4) Farren and Giberson worked at the only store
handling large amounts of cashn; (5) to the extent they were allowed to go
to the bank during work hours while she was not, the store where they
worked had other employees working, so that the store would not have to be
closed when they went to the bank;73 (6) bulletproof glass was installed in
Giberson’s store because it began dealing in large amounts of cash as a
check cashing operation, while the other stores dealt with very little cash;74
(7) a security camera was installed at Giberson’s store to monitor the
employees due to concerns about the large amount of cash in the store, a
concern that was not present in stores dealing in little cash;75 and (8)

Giberson never missed time on a Saturday for urnpiring and he perrnitted to

" Id. at 29.

72 Id. Because some deposits were in excess of $10,000.00, it was necessary to go to the bank
during banking hours to complete Currency Transaction Reports. t

73 Ia’. "[he sarno rules applied to all single employee stores, including the one managed by a male.
Further, the current store manager at store where Farren and Giberson worked, Luz Cannon, a
female, likewise makes bank deposits during work hours.

74 Id. at 30. The same store with bulletproof glass in now managed by a female, Luz Cannon.

Dargan’s only remaining store, which does not have bulletproof glass, is managed by a male.
75 Id. at 31.

14

be off work on Saturdays to work at the YMCA far less than Floray
alleges..,%

14. Floray fails to respond specifically to any of Dargan’s proffered non-
discriminatory reasons with regard to her sex discrimination claim. lnstead,
she simply restates her allegations of discrimination, arguing that the weight
of the evidence demonstrates discrimination.77

15 . The Court has spent a great deal of time and effort carefully reviewing all of
the deposition transcripts submitted by Floray in the Appendix to her
Answering Brief.78 lt is evident to the Court that most of Floray’s
allegations of sex discrimination are ones for which Dargan provides
legitimate non-discriminatory reasons for its actions. When the burden
shifts to Floray, she fails to demonstrate by a preponderance of the evidence
that Dargan’s explanations were pretextual. Specifically, Dargan has
proffered non-discriminatory reasons for not terminating Giberson despite
his numerous CIRs, and for the differing banking and security arrangements
at Giberson’s store vis-a-vis all of the other stores (including Floray’s), and
for adjustments to Giberson’s work schedule so that he could work at the
YMCA. y The Court finds those explanations reasonable reasonable and not

pretextual

76 Id. at 31-32. (Giberson always made up the time he missed and more on his off day. Further,
any employee, including Floray, could get whatever time off they wanted if they arranged for

coverage for their shift.)
77 Pf.’s Ans. Br. in Opp. to Def.’s Mot. for Surr1rn. J. at 33.
78 See, App. of Pub. Docs. to Pf.’s Ans. Br. in Opp. to Def.’s Mot. for Surnm. J.

15

16. Floray also claims an unemployment double standard because Dargan
contested her unemployment claim while discussing a way to get
unemployment compensation for Giberson.79 Interestingly, Floray does not
allege that obtaining unemployment compensation for Giberson ever went
beyond the discussion stage. Although Dargan does not address this
allegation in its Opening Brief (probably because Floray did not make this
allegation in her complaint and only presses it in her Answering Brief), Tim
Dargan discussed the issue in his deposition. In that deposition, Mr. Dargan
testified that, if Giberson were eligible for unemployment compensation, he
would tell whoever asked about it that Giberson was ill with cancer and
could no longer work.$o Li contrast, Dargan contends that Flor y left work
voluntarily. Floray offers nothing to suggest that the reason for merely
discussing unemployment compensation for Giberson was pretextual.
Accordingly, the Court fmds that Dargan has offered a non-discriminatory
reason for its action that is not pretextual

l7. For other allegations of sex discrimination, Floray is unable to produce
sufficient evidence to support her claims. She has produced no evidence that
all of Giberson’s requests to attend medical appointments were approved
Her claim that Farren "allowed" Giberson to run personal errands is based

solely on the testimony of Rebecca Reed, who said Giberson ran personal

7.9 Pf.’s Ans. Br. in Opp. to Def.’s Mot. for Surnrn. J. at 10.

"° App. of Pub. Docs. to Pf.’s Ans. Br. in Opp. to Def.’s Mot. for Surnm. J., Ex. 7, Dargan Dep. at
99- l 01 .

16

81 and the speculation and

errands or got his hair cut "on his lunchtime,"
hearsay testimony offered by Joanne Husk.gz lt is denied by Farren.83 The
combined testimony of Reed and Husk clearly is insufficient to sustain a sex
discrimination claim.

l8. Still other claims of sex discrimination do not allege any discrimination
against her, are nothing more than generalized impressions, or are not
evidence of discrimination at all. Falling into these categories are her
complaint that a male got a loan from the company, apparently against
policy, while another woman was required to go outside of the company for
a loan,84 that there was trash removal at Giberson’s store, but not for
Rebecca reed at the Concord Pike store;g$ that there was a "boys club" at 1-
2-3 CA$H;86 that the workplace composition evidences an "all male

dominated team";87 and that on _a single occasion Floray was required to

handle a bank commissioner examination.sg
19. Finally, the Court tums to the retaliatory discharge claim, Count I. In this

claim Floray alleges that she was discharged because she opposed sex

81 Id. Ex. 8, Reed Dep. at 34-35

82 Ia'. Ex. 9, Husk Dep. at 47-48.

“3 Id. Ex. 6, Farren Dep. at l70.

84 Floray never alleges that she was denied a loan.

85 Floray does not allege that she was affected by the alleged trash removal disparity.

86 This allegation is a generalized impression and is too vague to be actionable

87 The sex of Tim Dargan, who owned the company, Farren and Giberson is irrelevant absent

evidence of sex discrimination
88 Apparently, Floray was the only employee, male or female, asked to perform this additional

function, and then, only on a single occasion. This fact is simply not evidence of sex
discrimination

17

discrimination practices prohibited by the DDEA, or alternatively because
she participated in any manner in an investigation, proceeding, or hearing to
enforce the provisions of the DDEA.89 lt appears, however, that there is no
factual basis in the record to support the alternative retaliatory discharge
claim, and that Floray is relying exclusively on her opposition to sex
discrimination practices as the basis for her retaliatory discharge claim.

20. ln order to establish a retaliatory discharge claim, Floray must show that: (l)
she engaged in protected activity; (2) she suffered an adverse employment
action; and (3) a causal link existed between elements (l) and (2).90 Her
claim for retaliation is subject to the McDonnell Douglas burden shifting

analysis.gl

21. In order to make out a prima facie case, Floray alleges that she engaged in
protected activity when, on December 27, 2012, she complained to Farren of
sex discrimination;” that she suffered an adverse employment action when
she was terminated on January 18, 2013;93 and that a causal link exists

between the protected activity and the adverse employment activity by virtue

of their unusual temporal proximity.%

89 compl. ar 1111 66-67.

"'°Jacques-Scott v. Sears Holding Corp., 2013 WL 289742_7 at *9 (D; Del, 2013).

91 Mz`ller v. State ofDelaware, Dep ’t ofPub. Safczty, 2011 WL 1312286, at *12 (De1. Super.).
92 Pl.’s Ans. Br. in Opp. to De£’s Mot for Summ. J. at 3.

93 Id. at 17-18.

"‘ Id. at 19-20.

18

22. In its Moti0n for Summary Judgment, Dargon denies that Floray engaged in

protected activity by making a sex discrimination complaint;% that she

96

suffered any adverse employment action; and that there was a causal link

between any claimed protected activity and any adverse employment
action.97

23. Assuming the disputed fact that Floray did engage in protected activity by
making a sex discrimination complaint,% the unusual temporal proximity
allegation is not enough to establish a causal link to the claimed adverse
employment action. The mere temporal proximity of three weeks between
her complaint of sex discrimination and the adverse employment action is
not sufficient to create a triable issue as to whether her alleged termination
was motivated by retaliatory intent.99 Moreover, under the facts as discussed
above, it is patent that the dispute on January 18, 2013 had nothing to do
with Floray’s sex discrimination complaint. Floray’s failure to establish a
causal link between her claimed protected activity and any adverse

employment has left her unable to establish a prima facie case of retaliation.

95 Op. Br. in Supp. ofDef.’s Mot. for Summ. J. at 13-14.

%Ia'. at 9-12.

”Ia’. at 14.
98 A claim that would have been without merit in any event. '

99 Quz'roga v. Hasbro, Inc., 934 F.2d 497, 501 (?>d Cir. l99l) (timing alone will not suffice to
prove retaliatory motive).

19

Accordingly, the Motion for Summary Judgment as to C0unt I, (Retaliatory
Dis¢harge - DDEA and ride vll)l°° is GRANTED.

Therefore, Defendant’s Motion for Sumrnary Judgment is GRANTED.

IT IS SO ORDERED.

 

‘°° The Title VII claim was ab.andoned.
20

under Title VII and the ADA.S Therefore, the Court deals only with Floray’s
claims under state law.

3_. Superior Court Civil Ru1e 56(c) provides that summary judgment is
appropriate when "there is no genuine issue of material fact...and the
moving party is entitled to judgment as a matter of law.6 The moving party
initially bears the burden of establishing both of these elements; if there is
such a showing, the burden shiits to the non-moving party to show that there
are material issues of fact for resolution by the ultimate fact-finder.7 The
Court considers the "pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any" in determining
whether to grant summary judgments Summary judgment will only be
appropriate when, upon viewing all of the evidence in the light most
favorable to the non-moving party, the Court finds that there is no genuine
issue of material fact.g When material facts are in dispute, or "it seems
desirable to inquire more thoroughly into the facts, to clarify the application
of the law to the circumstances," summary judgment will not be

appropriate."lo However, when the facts permit a reasonable person to draw

§Id. at 23 n.92.

‘ Del. Super. Ct. Civ. R. 56(c).

7 See, Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979) (citations omitted).

8 Del. Super. Ct. Civ. R. 56(c).

9 Singletarry v. Amer. Dept. Ins. Co. 2011 WL 607017 at *2 (Del. Super.) (citing Gill v.
Nationwide Mut. Inc. Co., 194 WL 150902 at *2 (Del. Super.)).

"""°-E?JF£-’.Sz;¥fl€=v. _La!_i»f_»f°ei‘§.e,f.§rub, 180 A.Zd 467, 468-69, (Del. l962) (citing Knapp v. Kinsey, 249 F.2d
aaa g_-,,226 A.2d 238, 239 (Del, 1967),
‘2 Op. Br. in Supp. of Def.’s Mot. for Sumrn. J. at 15-l6.

13 

14 Pl.’s Ans. Br. in Opp. To Def.’s Mot. for Summ. J. at 23-24,-
‘5 The coniplaiiit was filed on August 2l, 20l4.

16 79 Del. Laws, c. 381, § 1.

term "employer" so that it is now defined the same as it is defined by 19 Del.
C. § 710, the DDEA statute.“ "Employer" is defined by § 710(6) as any
person employing four or more employees.w Prior to the 2015 amendment,
"employer" was defined for purposes of the DPHERA statute as 15
employees.lg The Complaint alleges that Floray was employed by Dargan
from March 3l, 2005 until January 18, 2013,19 a period during which
"employer" was defined as an employer with l5 or more employees.zo It is
obvious then that Dargan was not subject to DI-]PERA at the time the alleged
disability discrimination occurred. Therefore, the Motion for Summary
Judgment as to Count III (Discriminatory Discharge Because of Handicap or
Disabiiiry - DHPERA and ADA)”, is GRANTED.

The Court next tums to the sex discrimination claim, Count II. Under
Delaware law it is unlawful for an employer to "discharge any individual or
individual with respect to

otherwise to discriminate against any

compensation, terrns, conditions or privileges of employment because of

1711/Del. c. § 710(6).

18 

19 Compl. at 11 4.

2° At oral argument, Floray argued that the amendment to § 722(3) was retroactive to the events
alleged in the Complaint. She failed to cite anything in the amendment that would support an
argument that the General Assembly intended that it apply retroactively. Additionally, she
conceded in her Answering Brief at 23 n.93, "Delaware law counts the number of employees ‘at
the time of the alleged violation."’ Finally, when she filed her complaint on August 2l, 2014,
the number was fifteen. Accordingly, the Court will not apply the amendment retroactively.

2‘ The ADA claim was abandoned

x."22 In order to establish a prima facie case of sex

such individual’s...se
discrimination Floray must show that: (1) she is a member of a protected
class; (2) she is qualified for the position in question; (3) she suffered an
adverse employment action; and (4) circumstances exist that give rise to an
inference of unlawful discrimination in that similarly situated male
employees were treated more favorably.22 A plaintiff may prove sex
discrimination by direct evidence,% or indirectly through the burden shifting
framework set forth in McDonnell Douglas Corp. v. Green.zs The parties

have argued the motion under the McDonnell Douglas framework, and the

Court will address the motion accordingly Under this frameworl2015 WL 1228319 at
*4 (D. Del.); a]j"’d 627 Fed. Appx. 79 (3d Cir. 2015); Spicer v. CADapult, Ltd., 2013 WL
6917142 at *3 (Del. Super.), a ’a' 2014 WL 1273980 (Del.).

24 Price Waterhouse v. Hopkins, 490 U.S. 228, 244-46 (19_89).

25 411 U,S. 792 (1973),

26 See, Jones v. Sch00l Dist. of Philaa’elphia, 198 F.3d 344, 352 (3d Cir. 1999).

22 Doe v. C.A.R.S. Protection Plus, Inc., 527 F.?>d 358, 369 (3d Cir. 2008).

28 See, Reeves v. Sanderson Plumbz`ng Prods., Inc., 530 U.S. 133, 142 (2000).

29 Ia'. at 142-43.

some evidence, direct or circumstantial, from which a factfinder could
reasonably either (l) disbelieve the employer’s articulated legitimate
reasons; or (2) believe that an invidious discriminatory reason was more
likely than not a motivating determinative cause of the employer’s

’30 "[T]o avoid summary judgment, the plaintiffs evidence

actions.’
rebutting the employer’s proffered legitimate reasons must allow a factfinder
reasonably to infer that each of the employer’s proffered non-discriminatory
reasons was either a post hoc fabrication or otherwise did not actually
motivate the employment action (that is the proffered reason is a pr'etext)."3 l
7a Floray alleges that Dargan discharged her or discriminated against her with
respect to her compensation, terms, conditions, or privileges of employment
because of her sex in violation of DDEA.” Specifically, she alleges in her
Complaint that Dargan denied her request for medical leave while a male
employee, George Giberson ("Giberson"’) had all of his requests for medical
leave approved;” that Giberson received numerous written reprimands
known as Critical Incident Reports ("ClRs") and was not discharged, while

she was discharged after receiving a single CIR;34 and that male managers

Giberson and Kenneth J. Farren ("Farren") were allowed to go to the bank to

30 Fuentes v. Perskz`e, 32 F.3d 759, 764 (3d. Cir. l994).

31 Hardz'ng v. Careerbuilder, LLC, 168 Fed. Appx. 535, 537 (3d Cir.) (quoting Fuentes, 32 F.3d
at 764).

32 Compl. at 1[ 71.

33 Id. at 1111 27-28.

34 Id. at 36, 50-52.

make company deposits during company time while she was not;35 In her
Answering Brief in Opposition to Defendant’s Motion for Summary
Judgment, she adds that Dargan contested her successful attempt to receive
unemployment compensation, yet discussed obtaining such compensation
for Giberson;% that there was a "boys[’] club" at 1-2-3 CA$H;” that
Giberson was allowed some Saturdays off entirely, while she was required
to work every Saturday;B that coverage for Giberson’s branch was provided
when he was off on a Saturday, while it was not provided for Floray or other

39 that Giberson had a working security system and

female managers;
bulletproof glass at his branch, while she had neither at her branch;40 that,
while Farren was responsible for handling bank commissioner yearly
examinations, he required Floray to handle it one year, but never required
Giberson to handle one;‘“ that trash removal was provided at Giberson’s
branch, while it was not provided at another female manager’s branch;42 that

Giberson was allowed to run personal errands during business hours, such as

getting his hair cut, go out for lunch, bowl and mow the lawn, while no

”Ia'. at 1[1] 53-55.
“Pl.’s Ans. Br. in Opp. to Def.’s Mot. for Summ. J. at lO.

37 
38 1a
39 1a

"°Ia'. at ll.

41 1a
42 1a

female branch managers were allowed to do the same;43 that a male branch
manager got a loan from the company;“ that Farren made bank deposits for
Giberson, while female managers had to make their own deposits;45 and that

the workplace composition was entirely male dominated.%

8, In its O enin Brief, Dar an first ar ues that Flora raises claims in her
P 33 g g y

Complaint and in discovery that are not properly before the Court as they
were not raised in her Charge of Discrimination before the Delaware
Department of Labor, and thus, she has not exhausted her administrative
remedies.47 Dargan correctly points out with respect to Floray’s seX
discrimination complaint that she only alleged that Giberson had received
numerous Critical Incident Reports without being fired and that he was
allowed to go on medical appointments and coach at the YMCA on
company time, while she was denied medical leave.48 Dargan lists what it
characterizes as l0 claims of discrimination which it believes Floray is now
making in her Complaint or through the course of discovery that were not
investigated by the Department of Labor.49 Of these additional charges, only
one appears in the Complaint - that Giberson and Farren were allowed to go

".3 Id. at 12.

""Id.

45

46

47 Op. Br. in Supp. of Def.’s Mot. for Summ. J. at 7-8.

"”Id. at 8.

49 Ia’. at 8-9.

0

to the bank during work hours.$ The allegations of discrimination that

Dargan supposes Floray is making are substantially similar, but not identical
to the allegations that Floray argues in her Answering Brief.

9. In response, Floray argues that the "four corners rule" concerning the scope
of a charge, i.e., Dargan’s position, has been rejected in favor of a standard
inquiring whether a reasonable administrative investigation would have
included an examination of the disputed factual matter.$l On this point,
Floray is correct. The parameters of a civil action are defined by the scope
of the administrative investigation which can reasonably be expected to
grow out of the charge of discrimination.$z The Court finds that the
allegations Floray makes with respect to sex discrimination are within the
scope of an investigation which could reasonably be expected to grow out of
her charge of sex discrimination Therefore, the Court finds that she has
exhausted her administrative remedies.

10. Next, Dargan argues that Floray cannot establish a prima facie case of sex
discrimination because she suffered no adverse employment action.”
Dargon focuses its argument on the contention that Floray was not

terminated on January 18, 2013 when she was presented with a CIR, and,

5° Compl. at 1111 53-55.

51 Pl.’s Ans. Br. in Opp. to Def.’s Mot. for Sumrn. J. at 33-34.

52 See, Webb v. city ofPhzla., 562 F.zd 256, 263 (3<1 cir. 2009)i
53 Op. Br. in Supp. of Def.’s Mot. for Summ. J. at 9-13.

10